Opinion filed January 10, 2008 











 








 




Opinion filed January 10,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00368-CV
                                                    __________
 
                               CAROL JOHNENE MORRIS, Appellant
 
                                                             V.
 
                                      JEB
HUGHES ET AL, Appellees
 

 
                                        On
Appeal from the County Court at Law
 
                                                         Midland
County, Texas
 
                                                 Trial
Court Cause No. CC14303
 

 
                                            M
E M O R A N D U M    O P I N I O N
Carol
Johnene Morris filed a pro se notice of appeal challenging the denial of her
motion to recuse the trial judge.  We dismiss for want of jurisdiction.




When
the docketing statement and copies of the notice of appeal were received in
this court, the clerk of this court wrote the parties advising them that it
appeared the order was not appealable and directing Morris to respond showing
grounds for continuing her appeal.  Morris has responded  by filing a response
in which she details not only the documents she has filed in the trial court
and in this court but also details the various rulings and proceedings.  Morris
has not established why the order she is challenging is appealable at this
time.
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
January 10, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.